DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                MOKTAR FOLI,
                                  Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-4128

                                [March 11, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Jeffrey R. Levenson,
Judge; L.T. Case No. 10-16297 CF10A.

   Moktar Foli, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed. Ives v. State, 993 So. 2d 117, 120 (Fla. 4th DCA 2008) (citing
Bover v. State, 797 So. 2d 1246, 1251 (Fla. 2001)).

DAMOORGIAN, C.J., STEVENSON and LEVINE, JJ., concur.

                            *           *          *

   Not final until disposition of timely filed motion for rehearing.